348 So. 2d 1163 (1977)
Terina TAMARGO, Appellant,
v.
Richard TAMARGO, Appellee.
No. 76-1789.
District Court of Appeal of Florida, Second District.
June 10, 1977.
Ralph W. Rinehart, Tampa, for appellant.
No appearance for appellee.
PER CURIAM.
The trial court denied the appellee/husband's motion for modification of the final judgment of dissolution of marriage seeking to change custody of a minor child from the appellant/mother to the child's paternal grandparents. The trial court did, however, award the paternal grandparents visitation rights. The award of visitation rights to a nonparent of a child whose custody has been awarded to a fit parent is without authority and is unenforceable. Sheehy v. Sheehy, 325 So. 2d 12 (Fla.2d DCA 1975).
Accordingly, the order of the trial court is reversed.
McNULTY, Acting C.J., and SCHEB and OTT, JJ., Concur.